DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: "a second preset charging strategy" recited in the last section of each claim.  There is no mention of a first preset charging strategy, and therefore it is unclear as to whether or not multiple preset charging strategies exist in the claim.  Please note that a first preset charging strategy exists in other . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporck (US 2015/0229155).
With respect to claim 1, Sporck discloses a method for controlling fast charging, comprising: detecting a current temperature of each of a plurality of parts of a terminal device in a charging process (para 0018 and 0027-0028); determining a charging current corresponding to the current temperature of each of at least two parts in the plurality of parts according to a correspondence associated with each of the at least two parts, when the current temperature of each of the at least two parts falls within a preset temperature range corresponding to each of the at least two parts, wherein the correspondence associated with each of the at least two 
With respect to claim 2, Sporck discloses the method for controlling fast charging of claim 1, further comprising the following, after detecting the current temperature of each of the plurality of parts of the terminal device in the charging process: determining whether the current temperature of at least one part in the plurality of parts exceeds a highest threshold of a preset temperature range corresponding to the at least one part (para 0027-0028); adopting a first preset charging strategy when the current temperature of the at least one part in the plurality of parts exceeds the highest threshold of the preset temperature range corresponding to the at least one part (para 0023, 0025-0026, and 0028); determining whether the current temperature of each of the at least two parts in the plurality of parts falls within the preset temperature range corresponding to each of the at least two parts, when the current temperature of any part in the plurality of parts fails to exceed a highest threshold of a preset temperature range corresponding to the any part (para 0027-0028, also see para 0020); and executing the operation of determining the charging current corresponding to the current temperature of each of the at least two parts according to the correspondence associated with each of the at least two parts, when the current temperature of each of the at least two parts in the plurality of parts falls within the preset temperature range corresponding to each of the at least two parts, wherein the correspondence associated with each of the at least two parts is 
With respect to claim 3, Sporck discloses the method for controlling fast charging of claim 1, further comprising the following, after detecting the current temperature of each of the plurality of parts of the terminal device in the charging process: determining whether the current temperature of at least one part in the plurality of parts falls within a preset temperature range corresponding to the at least one part (para 0027-0028); determining, when only one part in which the current temperature falls within a preset temperature range corresponding to the only one part in the plurality of parts, a charging current corresponding to the current temperature of the only one part according to a correspondence between temperatures and charging currents of the only one part (para 0004, 0018, 0020, 0023, 0025-0026); and controlling the terminal device to adjust the present charging current of the terminal device according to the charging current corresponding to the current temperature of the only one part, wherein the adjusted present charging current of the terminal device is equal to or lower than the charging current corresponding to the current temperature of the only one part (para 0020, 0023, and 0025-0026); executing the operation of determining the charging current corresponding to the current temperature of each of the at least two parts according to the correspondence associated with each of the at least two parts, when the current 
With respect to claim 4, Sporck discloses the method for controlling fast charging of claim 1, wherein for each of the plurality of parts, in the correspondence between the temperatures and the charging currents, the charging currents decrease as the temperatures increase (para 0023 and 0025-0026). 
With respect to claim 11, Sporck discloses a terminal device, comprising: at least one processor (para 0025-0026); and a computer readable memory, coupled to the at least one processor and storing at least one computer executable instruction therein (para 0025-0026) which, when executed by the at least processor, causes the at least one processor to: determine a charging current corresponding to the current temperature of each of at least two parts (para 0018 and 0027-0028) in the plurality of parts according to a correspondence associated with each of the at least two parts, when the current temperature of each of the at 
With respect to claim 12, Sporck discloses the terminal device of claim 11, wherein the at least one computer executable instruction further causes the at least one processor to: determine whether the current temperature of at least one part in the plurality of parts exceeds a highest threshold of a preset temperature range corresponding to the at least one part (para 0027-0028); adopt a first preset charging strategy when the current temperature of the at least one part in the plurality of parts exceeds the highest threshold of the preset temperature range corresponding to the at least one part (para 0023, 0025-0026, and 0028); determine whether the current temperature of each of the at least two parts in the plurality of parts falls within the preset temperature range corresponding to each of the at least two parts, when the current temperature of any part in the plurality of parts fails to exceed a highest threshold of a preset temperature range corresponding to the any part (para 0027-0028, also see para 0020); and execute the operation of determining the charging current corresponding to the current temperature of each of the at least two parts according to the correspondence associated with each of the at least two parts, when the current temperature of each of the at least two parts in the plurality of parts falls within the preset temperature range corresponding 
With respect to claim 13, Sporck discloses the terminal device of claim 11, wherein the at least one computer executable instruction further causes the at least one processor to: determine whether the current temperature of at least one part in the plurality of parts falls within a preset temperature range corresponding to the at least one part (para 0027-0028); determine, when only one part in which the current temperature falls within a preset temperature range corresponding to the only one part in the plurality of parts, a charging current corresponding to the current temperature of the only one part according to a correspondence between temperatures and charging currents of the only one part (para 0004, 0018, 0020, 0023, 0025-0026); and controlling the terminal device to adjust the present charging current of the terminal device according to the charging current corresponding to the current temperature of the only one part, wherein the charging current of the terminal device is equal to or lower than the charging current corresponding to the current temperature of the only one part (para 0020, 0023, and 0025-0026); execute the operation of determining the charging current corresponding to the current temperature of each of the at least two parts according to the correspondence associated with each of the at least two parts, when the 
With respect to claim 14, Sporck discloses the terminal device of claim 11, wherein for each of the plurality of parts, in the correspondence between the temperatures and the charging currents, the charging currents decrease as the temperatures increase (para 0023 and 0025-0026). 
With respect to claim 16, Sporck discloses a non-transitory computer-readable storage medium storing at least one computer executable instruction (para 0025-0026) which, when executed by at least one processor (para 0025-0026), causes the at least one processor to carry out actions, comprising: detecting a current temperature of each of a plurality of parts of a terminal device in a charging process (para 0018 and 0027-0028); determining a charging current corresponding to the current temperature of each of at least two parts in the plurality of parts according to a correspondence associated with each of the at least two parts, when the 
With respect to claim 17, Sporck discloses the non-transitory computer-readable storage medium of claim 16, wherein the at least one computer executable instruction is further executed by the at least one processor to carry out actions, comprising: determining whether the current temperature of at least one part in the plurality of parts exceeds a highest threshold of a preset temperature range corresponding to the at least one part (para 0027-0028); adopting a first preset charging strategy when the current temperature of the at least one part in the plurality of parts exceeds the highest threshold of the preset temperature range corresponding to the at least one part (para 0023, 0025-0026, and 0028); determining whether the current temperature of each of the at least two parts in the plurality of parts falls within the preset temperature range corresponding to each of the at least two parts, when the current temperature of any part in the plurality of parts fails to exceed a highest threshold of a preset temperature range corresponding to the any part (para 0027-0028, also see para 0020); and executing the operation of determining the charging current corresponding to the current temperature of each of the at least two parts according to the correspondence associated with 
With respect to claim 18, Sporck discloses the non-transitory computer-readable storage medium of claim 16, wherein the at least one computer executable instruction is further executed by the at least one processor to carry out actions, comprising: determining whether the current temperature of at least one part in the plurality of parts falls within a preset temperature range corresponding to the at least one part (para 0027-0028); determining, when only one part in which the current temperature falls within a preset temperature range corresponding to the only one part in the plurality of parts, a charging current corresponding to the current temperature of the only one part according to a correspondence between temperatures and charging currents of the only one part (para 0004, 0018, 0020, 0023, 0025-0026); and controlling the terminal device to adjust the present charging current of the terminal device according to the charging current corresponding to the current temperature of the only one part, wherein the adjusted present charging current of the terminal device is equal to or lower than the charging current corresponding to the current 
With respect to claim 19, Sporck discloses the non-transitory computer-readable storage medium of claim 16, wherein for each of the plurality of parts, in the correspondence between the temperatures and the charging currents, the charging currents decrease as the temperatures increase (para 0023 and 0025-0026). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sporck (US 2015/0229155) in view of Kawamoto (US 2010/0007310).
With respect to claim 5, Sporck discloses the method for controlling fast charging of claim 1, wherein detecting the current temperature of each of the plurality of parts of the terminal device comprises: detecting at least a temperature of a central processing unit of the terminal device, and a temperature of a display screen of the terminal device (para 0017, 0020, and 0027-0028).  
Please note that Sporck discloses detecting the temperature of a variety of parts, such as with the citations provided above and the recitation of “Thermal sensor 250 may be placed proximate to an electronic component generating heat during operation. For example, various embodiments may position the thermal sensor proximate to the location of the battery charger, PMIC, processor, RF circuits, or display circuits (or combinations thereof as described below) which may produce a significant amount heat during operation” (para 0020) and “As illustrated by the example in FIG. 6, multiple ICs in an electronic device may generate heat and 
However, Sporck does not expressly disclose detecting at least a temperature of a battery of the terminal device.  Although the battery would fit into the category of “an electronic component generating heat during operation” as recited by Sporck above, a secondary reference has been included to more clearly meet this limitation.
Kawamoto discloses a charge control system/method for a battery pack which includes detecting at least a temperature of a battery of a device for use in the charge control (para 0080-0087, also see Fig. 3 and 4 and abstract), in order to provide safe and appropriate charging levels dependent upon battery temperature, which in turn would help avoid damage to the battery or system.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include detection of the battery temperature in the device of Sporck, as did Kawamoto, so that the system could provide safe and appropriate charging levels dependent upon battery temperature, which in turn would help avoid damage to the battery or system.

Please note that Sporck discloses detecting the temperature of a variety of parts, such as with the citations provided above and the recitation of “Thermal sensor 250 may be placed proximate to an electronic component generating heat during operation. For example, various embodiments may position the thermal sensor proximate to the location of the battery charger, PMIC, processor, RF circuits, or display circuits (or combinations thereof as described below) which may produce a significant amount heat during operation” (para 0020) and “As illustrated by the example in FIG. 6, multiple ICs in an electronic device may generate heat and cause hot spots on the outer surface of the case during different modes of operation. For example, during battery charging the battery charger may produce hot spots, during intense data processing the processor may produce hot spots, during extensive wireless transmission and reception the RF circuits may produce hot spots, and during active use of the display interface the display circuits may produce hot spots. Accordingly, in one embodiment, multiple thermal sensors 750-754 may be arranged to sense the temperature of a case 701 at different locations” (para 0028).
However, Sporck does not expressly disclose detecting at least a temperature of a battery of the terminal device.  Although the battery would fit into the category of “an 
Kawamoto discloses a charge control system/method for a battery pack which includes detecting at least a temperature of a battery of a device for use in the charge control (para 0080-0087, also see Fig. 3 and 4 and abstract), in order to provide safe and appropriate charging levels dependent upon battery temperature, which in turn would help avoid damage to the battery or system.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include detection of the battery temperature in the device of Sporck, as did Kawamoto, so that the system could provide safe and appropriate charging levels dependent upon battery temperature, which in turn would help avoid damage to the battery or system.
With respect to claim 20, Sporck discloses the non-transitory computer-readable storage medium of claim 16, wherein the at least one computer executable instruction executed by the processor to carry out the action of detecting the current temperature of each of the plurality of parts of the terminal device is executed by the at least one processor to carry out actions, comprising: detecting at least a temperature of a central processing unit of the terminal device, and a temperature of a display screen of the terminal device (para 0017, 0020, and 0027-0028).
Please note that Sporck discloses detecting the temperature of a variety of parts, such as with the citations provided above and the recitation of “Thermal sensor 250 may be placed proximate to an electronic component generating heat during operation. For example, various 
However, Sporck does not expressly disclose detecting at least a temperature of a battery of the terminal device.  Although the battery would fit into the category of “an electronic component generating heat during operation” as recited by Sporck above, a secondary reference has been included to more clearly meet this limitation.
Kawamoto discloses a charge control system/method for a battery pack which includes detecting at least a temperature of a battery of a device for use in the charge control (para 0080-0087, also see Fig. 3 and 4 and abstract), in order to provide safe and appropriate charging levels dependent upon battery temperature, which in turn would help avoid damage to the battery or system.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include detection of the battery temperature in the device of Sporck, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.P./Examiner, Art Unit 2859 

/EDWARD TSO/Primary Examiner, Art Unit 2859